Title: The American Peace Commissioners to David Hartley, 7 September 1783
From: American Peace Commissioners
To: Hartley, David


          Sir,
            Passy Septr 7 1783
          We have the Honour of transmitting herewith inclosed an Extract of a Resolution of Congress of the 1st May last, which we have just received.
          You will perceive from it that we may daily expect a Commission in due Form for the Purposes mentioned in it, and we assure you of our readiness to enter upon the Business, whenever you think proper.
          We have the Honor to be with great Respect and Esteem / Sir, / Your most obedient / humble Servants
          John Adams
            B Franklin
            John Jay
        